Citation Nr: 1441419	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  For the period prior to September 20, 2012, entitlement to an initial compensable rating for right ear hearing loss.  

2.  For the period beginning September 20, 2012, entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

A travel board hearing was held before the undersigned Veterans Law Judge in September 2012.  

In February 2014, the Board remanded the appeal for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA examinations in February 2009 and May 2011, the Veteran had level I hearing on the right; the paired organ rule is not for application and the nonservice-connected left ear is assigned a Roman numeral designation of I.  

2.  Assuming the use of the Maryland CNC list on private audiology examination in April 2010, the Veteran had level IV hearing on the right; the paired organ rule is not for application and the nonservice-connected left ear is assigned a Roman numeral designation of I.  

3.  On VA examination in March 2013, the Veteran had level II hearing on the right and level I hearing on the left.

4.  On VA examination in April 2014, the Veteran had level III hearing on the right and level I hearing on the left.  


CONCLUSIONS OF LAW

1.  For the period prior to September 20, 2012, the criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  For the period beginning September 20, 2012, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By letters dated in November and December 2008, VA notified the Veteran of the evidence necessary to substantiate his claim for service connection, and advised him of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The appeal issues are "downstream" in that they arose following the initial grants of service connection.  Throughout the appeal period, the Veteran has been notified of applicable rating criteria and the issues were most recently readjudicated in the July 2014 Supplemental Statement of the Case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, military treatment facility records, and private audiology records.  

The Veteran was provided VA audiology examinations in February 2009, May 2011, and April 2014.  The examinations contain findings sufficient for rating purposes and discuss functional impairment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (in addition to dictating test results, a VA audiologist must fully describe the functional effects caused by a hearing disability).  

The Board notes that the August 2013 rating decision references a March 2013 VA audiology examination with addendum.  The Board is unable to locate this record.  Notwithstanding, the puretone thresholds, averages, and speech discrimination scores are set forth in the rating decision and thus, a remand to obtain this document is not considered necessary.   

The Veteran and his spouse provided testimony at a Board hearing.  The actions of the Veterans Law Judge at the hearing supplemented the VCAA and complied with any hearing related duties.  38 C.F.R. § 3.103 (2013).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2013).

Analysis

In April 2009, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating from September 3, 2008.  The Veteran disagreed with the rating and perfected this appeal.  At the travel board hearing, the Veteran raised the issue of service connection for the left ear.  In August 2013, the RO granted service connection for the left ear from September 20, 2012.  Thus, service connection is in effect for both ears from that date and the issues are phrased as stated above.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, a uniform rating is warranted throughout the appeal period.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz). 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

Compensation is payable for the combinations of service-connected and nonservice-connected disabilities in specified circumstances as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  Specifically, hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).  

The Veteran was seen at Audiology Associates Hawaii in December 2007 with a history of hearing impairment in both ears, worse in the right.  Puretone thresholds revealed a mild to severe hearing impairment on the left and a mild to profound hearing impairment on the right.  Word recognition scores were 96 percent in both ears (NU-6).  Puretone thresholds were not provided and the word recognition scores were not obtained using the Maryland CNC list.  Thus, the findings are not adequate for rating purposes.  See 38 C.F.R. § 4.85(a).  

The Veteran underwent a VA audiology examination in February 2009.  The Veteran reported difficulty understanding in meetings and his hearing seems to be getting worse.  He has to turn the volume up on the TV and he is wary of social situations where there is background noise.  Objectively, puretone threshold average was 51 in the right ear and 51 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Speech recognition scores using the Maryland CNC were 92 percent on the right and 98 percent on the left.  Based on these findings, the Veteran has level I hearing on the right.  This combined with a Roman numeral I for the nonservice-connected left ear corresponds to a noncompensable rating.  

The Veteran underwent private audiology testing in April 2010.  It is unclear whether the speech discrimination (76 percent on the right and 96 percent on the left) was conducted with the Maryland CNC.  The Board is aware that in some circumstances, VA has a duty to seek clarification of this information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

In this case, however, the Board has calculated the puretone threshold average on the right as 59, without evidence of an exceptional pattern of hearing impairment.  Assuming the Maryland CNC word list was used, the Veteran would have level IV hearing on the right.  Combined with a level I for the nonservice-connected ear, the rating remains noncompensable.  Thus, the Board finds no basis to seek further clarification of this report.  

VA records dated in May 2010 show complaints of right ear hearing worse than the left.  The Veteran reported that he had withdrawn from community service and meetings because he could not hear.  He subsequently obtained hearing aids.  

On VA examination in May 2011, the Veteran reported that hearing aids were fitted through a VA vendor about a year ago, but he continues to struggle with their use and background noise seems to be overwhelming.  He continues to have difficulty hearing and understanding speech in noisy situations.  Objectively, puretone threshold average was reported as 51 on the right and 51 on the left.  (The Board calculates the average as 56.25 on the right and 52.5 on the left).  An exceptional pattern of hearing impairment was not shown.  Speech recognition scores using the Maryland CNC were 92 percent in both ears.  Based on these findings, the Veteran has level I hearing on the right.  This combined with a Roman numeral I for the nonservice-connected left ear corresponds to a noncompensable rating.  

At the September 2012 hearing, the Veteran and his spouse both testified as to his hearing impairment.  He has problems with the interpretation of words and voluntarily removed himself from the social scene.  

On VA examination in August 2013, puretone threshold average was reported as 59 on the right and 56 on the left.  An exceptional pattern of hearing impairment was not shown.  Speech recognition scores using the Maryland CNC were 94 percent on the right and 98 percent on the left.  Based on the examination findings, the Veteran has level II hearing on the right and level I hearing on the left, which corresponds to a noncompensable rating.  

The Veteran most recently underwent a VA examination in April 2014.  The Veteran reported that he cannot follow a conversation in most situations and he has difficulty discerning words.  He wears his hearing aids mostly when he goes to meetings.  He continues to struggle with his hearing aids.  The examiner noted that the hearing aids were approximately 4 years old and not providing adequate amplification.  She suggested that the Veteran might benefit from newer technology.  Objectively, puretone threshold average was reported as 61 in the right ear and 54 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Speech recognition scores using the Maryland CNC were 88 percent on the right and 92 percent on the left.  Based on the examination findings, the Veteran has level III hearing in the right ear and level I hearing in the left ear.  This corresponds to a noncompensable rating.  

The Veteran is competent to report his hearing difficulties, see Layno v. Brown, 6 Vet. App. 465 (1994), and the Board does not doubt the credibility of his statements.  On review, however, the paired organ rule is not for application and the Veteran simply does not meet the criteria for a compensable rating for right ear hearing loss prior to September 20, 2012.  He also does not meet the criteria for a compensable rating for bilateral hearing loss for the period beginning September 20, 2012.  Thus, the claim must be denied.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the bilateral hearing loss disability, the Veteran is service-connected for a right knee disability and for tinnitus.  Because the only increased rating claim on appeal at this time is for the hearing loss disability, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

On review, the referenced diagnostic code contemplates the Veteran's hearing impairment, to include consideration of both puretone threshold average and speech discrimination testing.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence does not suggest that the Veteran's service-connected bilateral hearing loss is so severe as to preclude gainful employment.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).









(	(CONTINUED ON NEXT PAGE)

ORDER

For the period prior to September 20, 2012, entitlement to an initial compensable rating for right ear hearing loss is denied.  

For the period beginning September 20, 2012, entitlement to an initial compensable rating for bilateral hearing loss is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


